DETAILED ACTION

This non-final office action is in response to claims 1-17 filed November 09, 2021 for examination. Claim 2 was canceled. Claims 1-16 are being examined and are pending. 
Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement

The information disclosure statement filed 08/30/2021 has been placed in the application file and the information referred to therein has been considered as to the merits. 
Drawings

The drawings filed on 08/30/2021 have been accepted.
Double Patenting
The non-statutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper time wise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A non-statutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim either is anticipated by, or would have been obvious over, the reference claim. See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on non-statutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms, which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 2-17 are rejected on the ground of non-statutory obviousness-type double patenting rejection as being unpatentable over claims 1-16 of US Patent 11,115,821 B2 (US Patent Application # 17/176,792), US Patent 10,932,134 B1 (US Patent Application # 17/063,546) and claims 1-21 of US Patent 10,805,803 B1 (US Patent application # 16/830,818). 
Although the claims at issue are not identical, they are not patentably distinct from each other because the referenced US Patents and the instant application are claiming common subject matter as follows (Since all the claims recited similar limitations, examiner only shows independent claims 2, 7 of instant application, claims 1, 6 of US Patent 11,115,821 B2, claims 1, 7 of US patent 10,932,134 B1 and claims 1, 8 of US Patent 10,805, 803 B1 as example in the claim comparison table):
Instant Application 
(S/N # 17/446,421)
US Patent # 11,115,821 B2
 (S/N # 17/176,792)
2. A peer-to-peer communication management system comprising: 
a computing device; a network interface; 
a non-transitory data media configured to store instructions that when executed by the computing device, cause the computing device to perform operations comprising: 

receiving using the network interface via at least one encrypted channel a first data sharing request from a first peer device, the first data sharing request specifying at least a first destination identifier and a first requested data type; 
transmitting using the network interface the first sharing request via at least one encrypted channel to a second peer device associated with the first destination identifier; 
receiving using the network interface via at least one encrypted channel, from the second peer device, 
an approval of the first data sharing request from the first peer device and a data sharing protocol, the data sharing protocol specifying at least a third party data source, and a specification of one or more data types; 

receiving, via a user interface presented on the second peer device, a data sharing period; 

inhibiting access by the first peer device to the specified one or more data types from the third party data source prior to and after the data sharing period; 

transmitting using the network interface a message to the first peer device comprising an indication of the acceptance of the first data sharing request and the data sharing protocol; 



receiving authentication credentials associated with the third party data source; and 



enabling the first peer device to access the specified one or more data types from the third party data source in accordance with the data sharing protocol using the credentials associated with the third party data source.

1. A peer-to-peer communication management system comprising: 
a computing device; a network interface; 
a non-transitory data media configured to store instructions that when executed by the computing device, cause the computing device to perform operations comprising: 

receiving using the network interface via at least one encrypted channel a first data sharing request from a first peer device, the first data sharing request specifying at least a first destination identifier and a first requested data type; 
transmitting using the network interface the first sharing request via at least one encrypted channel to a second peer device associated with the first destination identifier; 
receiving using the network interface via at least one encrypted channel, from an application hosted on the second peer device, an approval of the first data sharing request from the first peer device and a data sharing protocol, the data sharing protocol specifying at least a third party data source, and a specification of one or more data types; 

receiving, via a user interface presented on the second peer device, a data sharing start date and a data sharing end date; 
inhibiting access by the first peer device to the selected one or more data types from the third party data source prior to the data sharing start date and after the data sharing end date; 
transmitting using the network interface a message to the first peer device comprising an indication of the acceptance of the first data sharing request and the data sharing protocol; determining that an acceptance of the data sharing protocol is received from the first peer device; 
receiving from the second peer device authentication credentials associated with the third party data source; and at least partly in respond to determining that an acceptance of the data sharing protocol is received from the first peer device, enabling the first peer device to access the selected one or more data types from the third party data source in accordance with the data sharing protocol using the credentials associated with the third party data source received from the second peer device.
7. A computer-implemented method, the method comprising: 
receiving over a network at a computer system via at least one encrypted channel a first data sharing request from a first peer device, the first data sharing request specifying at least a first requested data type; transmitting, using the computer system, the first data sharing request via at least one encrypted channel to a second peer device; 

receiving at the computer system, via at least one encrypted channel, from the second peer device, an approval of the first data sharing request from the first peer device and a data sharing protocol, the data sharing protocol specifying at least a third party data source and a specification of one or more data types; 

receiving, via a user interface presented on the second peer device, a data sharing period; 

inhibiting access by the first peer device to the specified one or more data types from the third party data source prior to and after the data sharing period;
enabling authentication credentials associated with the third party data source to be used to enable the first peer device to access the one or more data types from the third party data source during the data sharing period.
6. A computer-implemented method, the method comprising: 
receiving over a network at a computer system via at least one encrypted channel a first data sharing request from a first peer device, the first data sharing request specifying at least a first requested data type; transmitting, using the computer system, the first data sharing request via at least one encrypted channel to a second peer device; 

receiving at the computer system, via at least one encrypted channel, from the second peer device, an approval of the first data sharing request from the first peer device and a data sharing protocol, the data sharing protocol specifying at least a third party data source and a selection of one or more data types; 

receiving, via a user interface presented on the second peer device, a data sharing start date and a data sharing end date; 
inhibiting access by the first peer device to the selected one or more data types from the third party data source prior to the data sharing start date and after the data sharing end date; receiving at the computer system authentication credentials associated with the third party data source.
Instant Application 
(S/N # 17/446,421)
US Patent # 10,932,134 B1 
(S/N # 17/063,546)
2. A peer-to-peer communication management system comprising: 
a computing device; a network interface; 
a non-transitory data media configured to store instructions that when executed by the computing device, cause the computing device to perform operations comprising: 
receiving using the network interface via at least one encrypted channel a first data sharing request from a first peer device, the first data sharing request specifying at least a first destination identifier and a first requested data type; 
transmitting using the network interface the first sharing request via at least one encrypted channel to a second peer device associated with the first destination identifier; 
receiving using the network interface via at least one encrypted channel, from the second peer device, 
an approval of the first data sharing request from the first peer device and a data sharing protocol, the data sharing protocol specifying at least a third party data source, and a specification of one or more data types; 

receiving, via a user interface presented on the second peer device, a data sharing period; 
inhibiting access by the first peer device to the specified one or more data types from the third party data source prior to and after the data sharing period; 
transmitting using the network interface a message to the first peer device comprising an indication of the acceptance of the first data sharing request and the data sharing protocol; 



receiving authentication credentials associated with the third party data source; and 



enabling the first peer device to access the specified one or more data types from the third party data source in accordance with the data sharing protocol using the credentials associated with the third party data source.
1. A peer-to-peer communication management system comprising: 
a computing device; a network interface; a non-transitory data media configured to store instructions that when executed by the computing device, cause the computing device to perform operations comprising: 
receiving using the network interface via at least one encrypted channel a first data sharing request from a first peer device, the first data sharing request specifying at least a first destination identifier and a first requested data type; 
transmitting using the network interface the first sharing request via at least one encrypted channel to a second peer device associated with the first destination identifier;
receiving using the network interface via at least one encrypted channel, from an application hosted on the second peer device, an approval of the first data sharing request from the first peer device and a data sharing protocol, the data sharing protocol specifying at least a third party data source, and a specification of one or more data types; 








transmitting using the network interface a message to the first peer device comprising an indication of the acceptance of the first data sharing request and the data sharing protocol; 
determining that an acceptance of the data sharing protocol is received from the first peer device; 
receiving from the second peer device authentication credentials associated with the third party data source; and 
at least partly in respond to determining that an acceptance of the data sharing protocol is received from the first peer device, enabling the first peer device to access the selected one or more data types from the third party data source in accordance with the data sharing protocol using the credentials -47-associated with the third party data source received from the second peer device; 
receiving an access withdrawal message from the second peer device indicating that access to the selected one or more data types from the third party data source is to be withdrawn; and at least partly in response to receiving the access withdrawal message from the second peer device: inhibiting access by the first peer device to the selected one or more data types from the third party data source.
7. A computer-implemented method, the method comprising: 
receiving over a network at a computer system via at least one encrypted channel a first data sharing request from a first peer device, the first data sharing request specifying at least a first requested data type; 

transmitting, using the computer system, the first data sharing request via at least one encrypted channel to a second peer device; 

receiving at the computer system, via at least one encrypted channel, from the second peer device, an approval of the first data sharing request from the first peer device and a data sharing protocol, the data sharing protocol specifying at least a third party data source and a specification of one or more data types; 

receiving, via a user interface presented on the second peer device, a data sharing period; 




enabling authentication credentials associated with the third party data source to be used to enable the first peer device to access the one or more data types from the third party data source during the data sharing period.







inhibiting access by the first peer device to the specified one or more data types from the third party data source prior to and after the data sharing period;
7. A computer-implemented method, the method comprising:
receiving over a network at a computer system via at least one encrypted channel a first data sharing request from a first peer device, the first data sharing request specifying at least a first requested data type; 

transmitting, using the computer system, the first data sharing request via at least one encrypted channel to a second peer device;

receiving at the computer system, via at least one encrypted channel, from the second peer device, an approval of the first data sharing request from the first peer device and a data sharing protocol, the data sharing protocol specifying at least a third party data source and a selection of one or more data types;

receiving at the computer system authentication credentials associated with the third party data source; 



enabling the first peer device to access the selected one or more data types from the third party data source in accordance with the data sharing protocol using the received authentication credentials; receiving at the computer system an access withdrawal message from the second peer device indicating that access to the selected one or more data types from the third party data source is to be withdrawn; and at least partly in response to receiving the access withdrawal message from the second peer device: inhibiting access by the first peer device to the selected one or more data types from the third party data source.
Instant Application 
(S/N # 17/446,421)
US Patent # 10,805,803 B1 
(S/N # 16/830,818)
2. A peer-to-peer communication management system comprising: 
a computing device; a network interface; 
a non-transitory data media configured to store instructions that when executed by the computing device, cause the computing device to perform operations comprising: 

receiving using the network interface via at least one encrypted channel a first data sharing request from a first peer device, the first data sharing request specifying at least a first destination identifier and a first requested data type; 
transmitting using the network interface the first sharing request via at least one encrypted channel to a second peer device associated with the first destination identifier; 
receiving using the network interface via at least one encrypted channel, from the second peer device, 
an approval of the first data sharing request from the first peer device and a data sharing protocol, the data sharing protocol specifying at least a third party data source, and a specification of one or more data types; 

receiving, via a user interface presented on the second peer device, a data sharing period; 

inhibiting access by the first peer device to the specified one or more data types from the third party data source prior to and after the data sharing period; 



transmitting using the network interface a message to the first peer device comprising an indication of the acceptance of the first data sharing request and the data sharing protocol; 



receiving authentication credentials associated with the third party data source; and 
enabling the first peer device to access the specified one or more data types from the third party data source in accordance with the data sharing protocol using the credentials associated with the third party data source.
1. A peer-to-peer communication management system comprising: 
a computing device; a network interface; a non-transitory data media configured to store instructions that when executed by the computing device, cause the computing device to perform operations comprising: 

receiving using the network interface via at least one encrypted channel a first data sharing request from a first peer device, the first data sharing request specifying at least a first destination identifier and a first requested data type; 
transmitting using the network interface the first sharing request via at least one encrypted channel to a second peer device associated with the first destination identifier; 

receiving using the network interface via at least one encrypted channel, from an application hosted on the second peer device, an approval of the first data sharing request from a first peer device and a data sharing protocol, the data sharing protocol specifying at least a third party data source, a selection of one or more data types, and

a data sharing start date and a data sharing end date; 

utilizing a learning engine in determining whether data accessed from the third party source corresponds to the data sharing protocol, the learning engine comprising: an input layer; a plurality of hidden convolutional layers; and an output layer; 

transmitting using the network interface a message to the first peer device comprising an indication of the acceptance of the first sharing request and the data sharing protocol; 
determining that an acceptance of the data sharing protocol is received from the first peer device; and 
at least partly in respond to determining that an acceptance of the data sharing protocol is received from the first peer device, enabling the first peer device to access the selected one or more data types from the third party data source in accordance with the data sharing protocol.
7. A computer-implemented method, the method comprising: 
receiving over a network at a computer system via at least one encrypted channel a first data sharing request from a first peer device, the first data sharing request specifying at least a first requested data type; 

transmitting, using the computer system, the first data sharing request via at least one encrypted channel to a second peer device; 

receiving at the computer system, via at least one encrypted channel, from the second peer device, an approval of the first data sharing request from the first peer device and a data sharing protocol, the data sharing protocol specifying at least a third party data source and a specification of one or more data types; 

receiving, via a user interface presented on the second peer device, a data sharing period; 
inhibiting access by the first peer device to the specified one or more data types from the third party data source prior to and after the data sharing period;



enabling authentication credentials associated with the third party data source to be used to enable the first peer device to access the one or more data types from the third party data source during the data sharing period.
8. A computer-implemented method, the method comprising: 
receiving over a network via at least one encrypted channel a first data sharing request from a first peer device, the first data sharing request specifying at least a first requested data type;
transmitting the first sharing request via at least one encrypted channel to a second peer device; 

receiving, via at least one encrypted channel, from the second peer device, an approval of the first data sharing request from a first peer device and a data sharing protocol, the data sharing protocol specifying at least a third party data source, a selection of one or more data types, and 
a data sharing start date and a data sharing end date; 
utilizing a learning engine in determining whether data accessed from the third party source corresponds to the data sharing protocol, the learning engine comprising: an input layer; a plurality of hidden convolutional layers; and an output layer; transmitting a message to the first peer device comprising an indication of the acceptance of the first sharing request and the data sharing protocol; and enabling the first peer device to access the selected one or more data types from the third party data source in accordance with the data sharing protocol.


Allowable Subject Matter
Claims 2-17 would be allowable if rewritten or amended or filed terminal disclaimer to overcome the rejection(s) under non-statutory double patenting rejection, objection set forth in this Office action.
The closest prior art US PgPub # 2016/0248,785 A1 (Petry et al.) has been found to teach “The user 102 may also choose to share folders or particular files initially allocated to her/him with other users within an organization. When sharing data, the user 102 may specify a time period for which the data may be shared with another user, or the user 102 may share the data indefinitely. In addition, the user 102 may restrict certain file rights.” Para 0074.
For Independent claim 2,
Since, no prior art (newly found prior art and prior arts mentioned in IDS, parent applications) was found to teach: “receiving, via a user interface presented on the second peer device, a data sharing period; inhibiting access by the first peer device to the specified one or more data types from the third party data source prior to and after the data sharing period; transmitting using the network interface a message to the first peer device comprising an indication of the acceptance of the first data sharing request and the data sharing protocol; receiving authentication credentials associated with the third party data source; enabling the first peer device to access the specified one or more data types from the third party data source in accordance with the data sharing protocol using the credentials associated with the third party data source.” as it pertains to the other portions of the claim as a whole, in a manner that would motivate a person of ordinary skill in the art before the effective filing date of the invention to combine it as an obvious inclusion, the examiner found the invention as claimed to be allowable.
For Independent claim 7,
Since, no prior art (newly found prior art and prior arts mentioned in IDS, parent applications) was found to teach: “receiving, via a user interface presented on the second peer device, a data sharing period; inhibiting access by the first peer device to the specified one or more data types from the third party data source prior to and after the data sharing period; enabling authentication credentials associated with the third party data source to be used to enable the first peer device to access the one or more data types from the third party data source during the data sharing period.” as it pertains to the other portions of the claim as a whole, in a manner that would motivate a person of ordinary skill in the art before the effective filing date of the invention to combine it as an obvious inclusion, the examiner found the invention as claimed to be allowable.
For Independent claim 12,
Since, no prior art (newly found prior art and prior arts mentioned in IDS, parent applications) was found to teach: “receiving, via at least one encrypted channel, from the second device, an acceptance of the first data sharing invitation, including the first data sharing protocol received from the first device; transmitting a message to the first device comprising an indication of the acceptance of the first data sharing invitation; enabling the second device to access the first data type from the third party data source in accordance with the first data sharing protocol; inhibiting access by the second device to the specified one or more data types from the third party data source prior to the data sharing start date and after the data sharing end date.” as it pertains to the other portions of the claim as a whole, in a manner that would motivate a person of ordinary skill in the art before the effective filing date of the invention to combine it as an obvious inclusion, the examiner found the invention as claimed to be allowable.
For dependent claims 3-6, 8-11, and 13-17, the claims would be allowable due to their dependency on allowable independent claims 2, 7, and 12.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHAWNCHOY RAHMAN whose telephone number is (571)270-7471.  The examiner can normally be reached on Monday - Friday 8:30A-5P ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Taghi T Arani can be reached on 5712723787.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/Shawnchoy Rahman/Primary Examiner, Art Unit 2438